           Case 1:18-cr-00344-EGS Document 1 Filed 11/19/18 Page 1 of 1


                             UNITED STATES SUPERIOR COURT
                             FOR THE DISTRICT OF COLUMBIA

                                      Holding a Criminal Term

                            Grand Jury Sworn in on October 22, 2018

UNITED STATES OF AMERICA                      :       CRIMINAL NO.
                                              :
               v.                             :       GRAND JURY ORIGINAL
                                              :
JAROME F. SIMMONS,                            :       VIOLATION:
also known as “Bernard Franklin Byrd,”        :       18 U.S.C. § 922(g)(1)
also known as “Mark J. Davis,”                :       (Unlawful Possession of a Firearm and
also known as “Brandon Jeffies,”              :       Ammunition by a Person Convicted of a
also known as “Chris Morgan,”                 :       Crime Punishable by Imprisonment for a
                                              :       Term Exceeding One Year)
                       Defendant.             :

                                        INDICTMENT

       The Grand Jury charges that:

                                           COUNT ONE

       On or about November 15, 2018, within the District of Columbia, JAROME F. SIMMONS,

also known as “Bernard Franklin Byrd,” also known as “Mark J. Davis,” also known as “Brandon

Jeffies,” also known as “Chris Morgan,” having been convicted of a crime punishable by imprisonment

for a term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case Nos.

2005-FEL-4374 and 2007-CF2-17710, did unlawfully and knowingly receive and possess a firearm,

that is, a Glock 23, .40 caliber semi-automatic pistol, and did unlawfully and knowingly receive and

possess ammunition, that is, .40 caliber ammunition, which had been possessed, shipped and

transported in and affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(g)(1))

                                              A TRUE BILL:


                                              FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
